Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 24, 2020

                                           No. 04-20-00451-CV

                                   IN RE Christopher J. ORTEGON
                                    Original Mandamus Proceeding1

                                              ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On September 11, 2020, relator filed a petition for writ of mandamus. The petition
violates Texas Rule of Appellate Procedure 9.9 in that the appendix to the petition includes
sensitive data, specifically the birth date and name of a person who was a minor when the
underlying suit was filed, and such data has not been redacted. See TEX. R. APP. P. 9.9(a)(3).
The petition also does not comply with Texas Rules of Appellate Procedure 52.3(j) and
52.7(a)(2).

        We therefore ORDER that relator’s petition is STRICKEN and relator is ORDERED to
file, no later than October 5, 2020, (1) an amended petition for writ of mandamus in compliance
with Texas Rule of Appellate Procedure 9.9(a)(3) and (2) relator’s certification under Rule
52.3(j) and a properly authenticated transcript of any relevant hearing or statement as required
under Rule 52.7(a)(2).


           It is so ORDERED September 24, 2020.

                                                                    PER CURIAM



           ATTESTED TO: ______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT



1
  This proceeding arises out of Cause No. 2017-CI-11725, styled In the Interest of M.U.C.D.O., A Minor Child,
pending in the 73rd Judicial District Court, Bexar County, Texas. The Honorable Antonia Arteaga signed the order
at issue in this original proceeding.